Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claims 6 - 16 have been renumbered as claims 1 - 11 respectively.

Response to Amendment
Applicant’s amendment filed 4/7/2022 has been fully considered and as a result claims 6 - 16 are now allowed.


Reasons for Allowance
The closest prior art found is WO2007012702A1 - Equipment for transporting tokens and token carrying structure therefor.
WO2007012702A1 discloses a token transporting system page 3, tokens are embedded with a RFID tag which is read using a RFID reader (page 3, 7th full paragraph starting with “According to another type of token reading …”).
WO2007012702A1 also discloses a video camera system for reading information coded on the side of the tokens (page 1, claim 12; page 3, 6th full paragraph starting with “According to a first type of reading of the tokens…; page 5, last paragraph).
Hence, tag information from the token can be read along with any information coded on the side of the token. 
WO2007012702A1 does not disclose:
and a fraud detection device configured to:
determine that a first game token of the plurality of the game tokens for which the side code obtained by the image analyzer does not correspond to the tag information of the plurality of the game tokens obtained by the reader, is a fraudulent game token or a potentially fraudulent game token,
and identify the position of the fraudulent game token or the potentially fraudulent game token.

Claims 6 - 11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632